EXHIBIT 10.1
EXECUTION VERSION
AMENDMENT NO. 2 TO CREDIT AGREEMENT
     This Amendment (this “Amendment”) is made as of March 25, 2011 by and among
Molex Incorporated, a Delaware corporation (the “Company”), JPMorgan Chase Bank,
N. A., individually and as administrative agent (the “Administrative Agent”),
and the other financial institutions signatory hereto.
R E C I T A L S:
     A. The Company, the Subsidiary Borrowers party thereto, the Administrative
Agent and the Lenders are party to that certain Credit Agreement dated as of
June 24, 2009 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”). Unless otherwise
specified herein, capitalized terms used in this Amendment shall have the
meanings ascribed to them by the Credit Agreement.
     B. The Company, the Administrative Agent and each of the Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.
     Now, therefore, in consideration of the mutual execution hereof and other
good and valuable consideration, the parties hereto agree as follows:
          1. Amendment to Credit Agreement. Upon the Second Amendment Effective
Date (as defined below), the Credit Agreement is amended to effect all
modifications thereto reflected in Exhibit A hereto, including all Exhibits and
Schedules thereto.
          2. Certain Payments. Each Lender hereby agrees that notwithstanding
anything to the contrary in the Credit Agreement, including Section 2.18, the
Borrowers may make the payments of principal, interest and fees on a non-ratable
basis among the Lenders as contemplated by Section 4(g) hereof.
          3. Representations and Warranties of the Company. The Company
represents and warrants that:
          (a) The execution, delivery and performance by the Company of this
Amendment have been duly authorized by all necessary corporate action and that
this Amendment and the Credit Agreement as amended hereby (the “Amended Credit
Agreement”) are legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as the
enforcement thereof may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally;
          (b) Each of the representations and warranties contained in the Credit
Agreement (treating this Amendment as a Credit Document for purposes thereof) is
true and correct in all material respects (except that any representation

 



--------------------------------------------------------------------------------



 



or warranty which is already qualified as to materiality or by reference to
Material Adverse Effect shall be true and correct in all respects) on and as of
the date hereof as if made on the date hereof (except any such representation or
warranty that expressly relates to or is made expressly as of a specific earlier
date, in which case such representation or warranty shall be true and correct in
all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to Material Adverse Effect
shall be true and correct in all respects) with respect to or as of such
specific earlier date); and
          (c) No Default has occurred and is continuing.
          4. Effective Date. This Amendment shall become effective on the date
(the “Second Amendment Effective Date”) on which each of the following
conditions has been satisfied:
          (a) the execution and delivery hereof by the Company, the
Administrative Agent and each Lender;
          (b) the execution and delivery by the Company and each of the
Subsidiary Guarantors of a Reaffirmation of Guaranty substantially in the form
of Exhibit B hereto;
          (c) the Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Second Amendment Effective Date) of Mayer Brown LLP, special counsel for the
Borrowers, and of Tokyo Aoyama Aoki Koma Law Office Baker & McKenzie GJBJ,
special Japanese counsel for Molex Japan, in each case in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Borrowers, this Amendment, the Amended Credit Agreement, the
Designation Letter referenced below and the transactions contemplated hereby and
thereby as the Administrative Agent shall reasonably request (and the Company
hereby requests such counsel to deliver such opinions);
          (d) the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and, to the extent such concept is
applicable, good standing of the Company and Molex Japan, the authorization of
this Amendment, the Amended Credit Agreement, the Designation Letter referenced
below and the transactions contemplated hereby and thereby and any other legal
matters relating to the Company and Molex Japan, this Amendment, the Amended
Credit Agreement or the transactions contemplated hereby or thereby, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel;
          (e) the Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the Second Amendment
Effective Date, including, to the extent invoiced, reimbursement or

2



--------------------------------------------------------------------------------



 



payment of all out of pocket expenses required to be reimbursed or paid by the
Company under the Credit Agreement;
          (f) the Administrative Agent shall have received copies of all
Governmental Authority and third party approvals necessary or, in the reasonable
discretion of the Administrative Agent, advisable in connection with this
Amendment and the transactions contemplated hereby and the continuing operations
of the Company and its Subsidiaries;
          (g) on the Second Amendment Effective Date, the Company shall have
(i) borrowed and prepaid Loans so that each Lender has a pro rata share (after
giving effect to this Amendment and such borrowings and prepayments) of each
Borrowing (and, as applicable, the Company shall have paid any related breakage
costs and/or otherwise compensated the Lenders for funding losses related to new
Loans or the repayment of old Loans);
          (h) the Administrative Agent shall have received a Designation Letter
for Molex Japan;
          (i) the Lenders shall have received (i) satisfactory audited
consolidated financial statements of the Company for the fiscal years ended
June 30, 2009 and June 30, 2010 and (ii) satisfactory unaudited interim
consolidated financial statements of the Company for each quarterly period ended
subsequent to June 30, 2010; provided, that any such financial statements shall
be deemed to have been delivered if such financial statements, or one or more
annual or quarterly reports containing such information, shall have been posted
by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or such reports shall be available on the
website of the Securities and Exchange Commission at http://www.sec.gov or on
the Company’s website at http://www.molex.com and the Company has given notice
that such reports are so available (and the Company hereby gives such notice);
and
          (j) the Lenders shall have received such other documents and
instruments as are customary for transactions of this type or as they may
reasonably request.
          In the event the Second Amendment Effective Date has not occurred on
or before March 30, 2011, this Amendment shall not become operative and shall be
of no force or effect.
          5. Miscellaneous.
          (a) Except as specifically amended or waived above, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.
          (b) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the

3



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender under the Credit Agreement or any Credit
Document, or constitute a waiver of any provision of the Credit Agreement or any
Credit Document, except as specifically set forth herein. Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.
          (c) Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
          (d) This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed an original but all such counterparts
shall constitute one and the same instrument. Delivery of an executed signature
page of this Amendment by facsimile transmission or other electronic
transmission shall be effective as delivery of manually executed counterpart
hereof.
          6. Costs and Expenses. The Company hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment, including but not limited to the reasonable and
documented fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.
          7. Governing Law. This Amendment shall be construed in accordance with
and governed by the law of the State of Illinois.
[signature pages follow]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date and year first above written.

            MOLEX INCORPORATED
      By:           Its:             

Signature page to Molex Amendment

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N. A.,
individually and as Administrative Agent
      By:           Its:             

Signature page to Molex Amendment

 



--------------------------------------------------------------------------------



 



            [LENDERS]
      By:           Its:             

Signature page to Molex Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CREDIT AGREEMENT
See Attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
REAFFIRMATION OF GUARANTY
          Each of the undersigned (a) acknowledges receipt of a copy of
Amendment No. 2 to Credit Agreement (the “Amendment”), amending the Credit
Agreement dated as of June 24, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), (b) consents to
the Amendment and each of the transactions referenced therein, (c) hereby
reaffirms its obligations, as applicable, under the Parent Guaranty and the
Subsidiary Guaranty and (d) agrees that all references in any Credit Document to
the “Credit Agreement” shall hereafter mean and be a reference to the Credit
Agreement as amended by the Amendment. Capitalized terms used herein, but not
otherwise defined herein, shall have the meanings ascribed to such terms in the
Credit Agreement.
Dated as of March __, 2011

            MOLEX INCORPORATED
      By:           Its:                  [SUBSIDIARY GUARANTORS]
      By:           Its:               

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT A TO AMENDMENT NO. 2
 
CREDIT AGREEMENT
dated as of
June 24, 2009
among
MOLEX INCORPORATED,
The Subsidiary Borrowers Party Hereto,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
STANDARD CHARTERED BANK,
as Syndication Agent,
and
THE NORTHERN TRUST COMPANY,
as Documentation Agent
__________________________
J.P. MORGAN SECURITIES LLC,
as Co-Lead Arranger and Sole Bookrunner
and
STANDARD CHARTERED BANK,
as Co-Lead Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions
    1  
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    20  
SECTION 1.03. Terms Generally
    20  
SECTION 1.04. Accounting Terms; GAAP
    21  
SECTION 1.05. Foreign Currency Calculations
    21  
 
       
ARTICLE II The Credits
    21  
SECTION 2.01. Commitments
    21  
SECTION 2.02. Loans and Borrowings
    22  
SECTION 2.03. Requests for Revolving Borrowings
    23  
SECTION 2.04. Effect of Incomplete Borrowing Notice
    23  
SECTION 2.05. Swingline Loans
    24  
SECTION 2.06. Letters of Credit
    25  
SECTION 2.07. Funding of Borrowings
    29  
SECTION 2.08. Interest Elections
    30  
SECTION 2.09. Termination, Reduction and Increase of Commitments
    31  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    32  
SECTION 2.11. Prepayment of Loans
    33  
SECTION 2.12. Fees
    34  
SECTION 2.13. Interest
    35  
SECTION 2.14. Alternate Rate of Interest
    36  
SECTION 2.15. Increased Costs
    36  
SECTION 2.16. Break Funding Payments
    37  
SECTION 2.17. Taxes
    38  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    41  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    43  
SECTION 2.20. Subsidiary Borrowers
    44  
SECTION 2.21. Additional Reserve Costs
    45  
SECTION 2.22. Defaulting Lenders
    45  
 
       
ARTICLE III Representations and Warranties
    47  
SECTION 3.01. Organization; Powers
    47  
SECTION 3.02. Authorization; Enforceability
    47  
SECTION 3.03. Governmental Approvals; No Conflicts
    47  
SECTION 3.04. Financial Condition; No Material Adverse Change
    47  
SECTION 3.05. Properties
    48  
SECTION 3.06. Litigation and Environmental Matters
    48  
SECTION 3.07. Compliance with Organizational Documents and Laws
    48  
SECTION 3.08. Investment Company Status
    49  
SECTION 3.09. Taxes
    49  
SECTION 3.10. ERISA
    49  
SECTION 3.11. Disclosure
    49  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.12. Foreign Pension Plans
    49  
SECTION 3.13. Subsidiaries
    50  
SECTION 3.14. Environmental Matters
    50  
SECTION 3.15. Regulation U
    50  
 
       
ARTICLE IV Conditions
    50  
SECTION 4.01. Effective Date
    50  
SECTION 4.02. Each Credit Event
    52  
 
       
ARTICLE V Affirmative Covenants
    52  
SECTION 5.01. Financial Statements; Ratings Changes and Other Information
    53  
SECTION 5.02. Notices of Material Events
    54  
SECTION 5.03. Existence; Conduct of Business
    54  
SECTION 5.04. Payment of Obligations
    54  
SECTION 5.05. Maintenance of Properties; Insurance
    55  
SECTION 5.06. Books and Records; Inspection Rights
    55  
SECTION 5.07. Compliance with Laws
    55  
SECTION 5.08. Use of Proceeds and Letters of Credit
    55  
SECTION 5.09. Additional Guarantors.
    55  
 
       
ARTICLE VI Negative Covenants
    56  
SECTION 6.01. Indebtedness
    56  
SECTION 6.02. Liens
    57  
SECTION 6.03. Fundamental Changes
    58  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    59  
SECTION 6.05. Swap Agreements
    61  
SECTION 6.06. Restricted Payments
    61  
SECTION 6.07. Transactions with Affiliates
    61  
SECTION 6.08. Restrictive Agreements
    62  
SECTION 6.09. Minimum Fixed Charge Coverage Ratio
    62  
SECTION 6.10. Maximum Leverage Ratio
    62  
SECTION 6.11. Fiscal Year
    62  
SECTION 6.12. Subordinated Indebtedness; Other Indebtedness and Payments
    62  
 
       
ARTICLE VII Events of Default
    62  
 
       
ARTICLE VIII The Administrative Agent
    65  
 
       
ARTICLE IX Miscellaneous
    67  
SECTION 9.01. Notices
    67  
SECTION 9.02. Waivers; Amendments
    68  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    69  
SECTION 9.04. Successors and Assigns
    70  
SECTION 9.05. Survival
    74  
SECTION 9.06. Counterparts; Integration; Effectiveness
    74  
SECTION 9.07. Severability
    74  
SECTION 9.08. Right of Setoff
    75  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    75  
SECTION 9.10. WAIVER OF JURY TRIAL
    75  
SECTION 9.11. Headings
    76  
SECTION 9.12. Confidentiality
    76  
SECTION 9.13. Interest Rate Limitation
    77  
SECTION 9.14. USA PATRIOT Act
    77  
SECTION 9.15. Conversion of Currencies
    77  
SECTION 9.16. Appointment
    78  
SECTION 9.17. Termination of Bilateral Lines of Credit
    78  

SCHEDULES:
Schedule 1.01 — Pricing Schedule
Schedule 2.01 — Commitments
Schedule 3.13 — Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.08 — Existing Restrictions
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Designation Letter
Exhibit C — Form of Termination Letter
Exhibit D — Mandatory Costs Rate
Exhibit E — Form of U.S. Tax Certificate

iii



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of June 24, 2009, among MOLEX INCORPORATED,
the Subsidiary Borrowers party hereto, the Lenders party hereto, and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Acquired Entity or Business” means either (a) the assets constituting
a business, division, facility, product line or line of business of any Person
not already a Subsidiary or (b) all or a portion of the capital stock of any
such Person, which Person shall, as a result of an acquisition or merger, become
a Subsidiary of the Company (or shall be merged with the Company or a
Subsidiary, provided that the Company shall be the surviving Person of any
merger involving the Company and a Subsidiary shall be the surviving Person of
any other such merger).
          “Administrative Agent” means JPMorgan, in its capacity as
administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement” means this Credit Agreement.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Eurocurrency
Rate for deposits in Dollars for a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Eurocurrency Rate for any
Business Day shall be based on the rate appearing on the Reuters Screen LIBOR01
Page 1 (or on any successor or substitute page of such page) at approximately
11:00 a.m. London time on such day. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Rate,
respectively.

1



--------------------------------------------------------------------------------



 



          “Applicable Borrower” means, with respect to any Loan or any other
amount payable hereunder or any Letter of Credit, the Borrower that is the
primary obligor on such Loan or other amount or that is the account party with
respect to such Letter of Credit.
          “Applicable Lending Installation” has the meaning set forth in
Section 2.02(e).
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment;
provided that, solely for purposes of Section 2.22, when a Defaulting Lender
shall exist, “Applicable Percentage” shall mean the percentage of the total
Commitments (disregarding any Defaulting Lender’s Commitment) represented by
such Lender’s Commitment. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
          “Applicable Rate” means, for any day, with respect to any ABR or
Eurocurrency Loan or with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth on Schedule 1.01 under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Leverage Ratio.
          “Asset Disposition” means any sale, transfer or other disposition of
any asset of the Company or any Subsidiary in a single transaction or in a
series of related transactions (other than (a) the sale or lease of inventory or
products in the ordinary course or the sale of obsolete or worn out property in
the ordinary course and (b) the sale of Permitted Investments in the ordinary
course of business).
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Available Cash” means, without duplication, the cash deposit balances
and cash equivalents of the Company and its Subsidiaries, in each case only to
the extent that such balances and cash equivalents are unrestricted and
unencumbered; provided, however, that in no event shall the cash deposit
balances or cash equivalents of any Subsidiary constitute Available Cash to the
extent that such Subsidiary or any direct or indirect parent of such Subsidiary
would be prohibited by applicable law, by its formation documents, by contract
or otherwise from transferring such cash deposit balances or cash equivalents
(whether in the form of a loan or a dividend or distribution or any combination
thereof) to the Company or an intermediate parent entity. For the avoidance of
doubt, all Permitted Investments shall be considered cash equivalents for
purposes of this definition.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.

2



--------------------------------------------------------------------------------



 



          “Borrower” means the Company or a Subsidiary Borrower, as the context
requires, and “Borrowers” means the Company and the Subsidiary Borrowers
collectively.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date to the same Applicable Borrower and, in
the case of Eurocurrency Loans, as to which a single Interest Period is in
effect or (b) a Swingline Loan.
          “Borrowing Request” means a request by the Company for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall mean any day on which banks are generally
open in London for the conduct of substantially all of their commercial lending
activities and, in the case of Eurocurrency Loans denominated in Euros, for the
sale and purchase of Euros which is also a day on which the TARGET
(Trans-European Automated Real-Time Gross Settlement Express Transfer) payment
system is open for settlement of payment in Euros and (b) when used in relation
to any funding, disbursement, settlement or payment in a currency other than
Dollars or Euros, the term “Business Day” shall mean any such day on which banks
are also open for foreign exchange business in the principal financial center of
the country of such currency.
          “Canadian Dollars” and “Cdn$” mean the lawful currency of Canada.
          “Capital Expenditures” means, for any period, (a) all expenditures
during such period for the purchase or other acquisition of assets that should
be included in “property, plant and equipment” or in a similar fixed asset
account on a consolidated balance sheet of the Company and its Subsidiaries
prepared in accordance with GAAP minus (b) the sum, without duplication, of
(1) expenditures during such period made in connection with the replacement,
substitution or restoration of fixed assets to the extent financed (i) from
insurance proceeds (or other similar recoveries) paid on account of the loss of
or damage to the assets being replaced or restored or (ii) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced and (2) up to $15,000,000 in cash proceeds from other
dispositions (other than in Sale and Leaseback Transactions) of fixed assets
during such period.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), other than
Permitted Holders (as defined below), of Equity Interests representing more than
30% of the aggregate ordinary voting power represented by the issued

3



--------------------------------------------------------------------------------



 



and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated by the board of directors of the Company
nor (ii) appointed by directors so nominated; or (c) the acquisition of direct
or indirect Control of the Company by any Person or group other than Permitted
Holders. For purposes of the foregoing, “Permitted Holders” means any descendant
of Frederick August Krehbiel (deceased), any spouse of such a descendant, any
trust solely for the benefit of one or more of the foregoing and any partnership
or other entity Controlled by any of the foregoing.
          “Change in Law” means the occurrence, after the date of this Agreement
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Lenders’ Commitments as of the Second
Amendment Effective Date is $350,000,000.
          “Company” means Molex Incorporated, a Delaware corporation.
          “Control” means the possession, directly or indirectly, of the legal
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Documents” means this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each promissory note,
if any, delivered pursuant

4



--------------------------------------------------------------------------------



 



to Section 2.10(e), each Letter of Credit, the Subsidiary Guaranty, the Parent
Guaranty and each amendment hereof.
          “Credit Parties” means the Borrowers and each Subsidiary Guarantor.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to comply with its obligation to fund
any portion of its Loans or participations in Letters of Credit or Swingline
Loans within three Business Days of the date required to be funded by it
hereunder, (b) notified the Company, the Administrative Agent, any Issuing Bank,
the Swingline Lender or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally in
which it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans
(provided, however, that a Lender shall cease to be a Defaulting Lender under
this clause (c) upon its providing such confirmation), (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any corporate action in furtherance of, or indicating its consent to,
approval of or acquiescence in, any such proceeding or appointment. No Lender
shall be a Defaulting Lender solely by virtue of the ownership or acquisition by
a Governmental Authority or instrumentality thereof of any Equity Interest in
such Lender or parent company thereof or the exercise of Control over such
Lender or any Person Controlling such Lender by a Governmental Authority or
instrumentality thereof.
          “Designation Letter” means a letter in substantially the form of
Exhibit B hereto.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Dollar Equivalent” means, on any date of determination (a) with
respect to any amount in Dollars, such amount, and (b) with respect to any
amount in any Foreign Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Foreign Currency at the time in effect under
the provisions of such Section.
          “Domestic Subsidiary” means each Subsidiary that is incorporated under
the laws of the United States, any State thereof or the District of Columbia.
          “Domestic Underfunding Amount” has the meaning set forth in
Section 3.10 (b).

5



--------------------------------------------------------------------------------



 



          “EBITDA” means, for any applicable computation period, Net Income from
continuing operations for such period, plus, to the extent included in the
determination of such Net Income (but without duplication), (a) income and
franchise taxes paid or accrued, (b) interest expense, (c) amortization and
depreciation, (d) non-cash stock-based compensation expense, (e) the first
$165,000,000 of cash restructuring charges incurred during the period from
April 1, 2008 through June 30, 2010 in connection with the Restructuring,
(f) non-cash impairment charges, (g) non-cash restructuring charges incurred in
connection with the Restructuring and (h) other non-recurring non-cash charges,
losses and expenses properly deductible in determining Net Income for such
period minus, to the extent included in the determination of such Net Income,
(i) non-cash gains or income arising in connection with the Restructuring and
(j) other non-recurring non-cash gains or income for such period. For purposes
of the computation of the Fixed Charge Coverage Ratio and Leverage Ratio (a) for
any period during which an Acquired Entity or Business was acquired, EBITDA
shall be calculated on a pro forma basis as if such Acquired Entity or Business
had been acquired (and any related Indebtedness incurred) on the first day of
such period and (b) for any period during which a Subsidiary or business was
disposed of, EBITDA shall be calculated on a pro forma basis as if such
Subsidiary or business had been disposed of on the first day of such period.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Entrust Indebtedness” means Indebtedness of a Subsidiary indirectly
owed (through a bank or other financial institution acting as an intermediary)
to another Subsidiary that is organized under the laws of the People’s Republic
of China.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

6



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
failure of a Plan to meet the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
appointment of a trustee to administer any Plan under Section 4042 of ERISA; or
(f) the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
          “Euro” or “€” means the single currency unit of the Participating
Member States.
          “Eurocurrency”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Eurocurrency Rate.
          “Eurocurrency Rate” means, (a) with respect to any Eurocurrency
Borrowing denominated in Dollars or any Foreign Currency other than Euro for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
Reuters Screen LIBOR01 Page 1 (or on any successor or substitute page of such
page)), for a period equal to such Interest Period and (b) with respect to any
Eurocurrency Borrowing denominated in Euros for any Interest Period, the rate
appearing on the Reuters Screen EURIBOR01 Page (it being understood that this
rate is the Euro interbank offered rate (known as the “EURIBOR Rate”) sponsored
by the Banking Federation of the European Union and the Financial Markets
Association) at approximately 11:00 a.m., London time, on the Quotation Day for
such Interest Period, as the rate for deposits in Euros with a maturity
comparable to such Interest Period. To the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurocurrency Rate” shall be the rate at which JPMorgan offers to place deposits
in the currency of such Borrowing for such Interest Period to first-class banks
in the London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.
          “Event of Default” has the meaning set forth in Article VII.
          “Exchange Rate” means on any day, for purposes of determining the
Dollar Equivalent of any currency other than Dollars, the rate at which such
currency may be exchanged into Dollars at 11:00 a.m. Local Time on such day on
the Reuters Currency pages, if available,

7



--------------------------------------------------------------------------------



 



for such currency. In the event that such rate does not appear on any Reuters
Currency pages, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
          “Exchange Rate Date” means, if on such date any outstanding Loan or
Letter of Credit is (or any Loan or Letter of Credit that has been requested at
such time would be) denominated in a currency other than Dollars, each of:
          (a) the last Business Day of each calendar month,
          (b) if an Event of Default has occurred and is continuing, any
Business Day designated as an Exchange Rate Date by the Administrative Agent in
its sole discretion, and
          (c) each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Borrowing or
(ii) each request for the issuance, amendment, renewal or extension of any
Letter of Credit.
          “Excluded Taxes” means, with respect to any payment made by any
Borrower under this Agreement, any of the following Taxes imposed on or with
respect to a Recipient: (a) income or franchise Taxes imposed on (or measured
by) net income by the United States of America, or by the jurisdiction under the
laws of which such Recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Taxes imposed by any other jurisdiction in which the Applicable
Borrower is organized and (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by the Company under Section 2.19(b)), any U.S.
Federal withholding tax that is imposed by a law in effect at the time such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Non-U.S. Lender’s failure to comply with
Section 2.17(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Applicable
Borrower with respect to such withholding Taxes pursuant to Section 2.17(a). For
the avoidance of doubt, Excluded Taxes shall not by virtue of the foregoing
clause (c) include withholding taxes imposed on amounts payable to a Lender by
or for the account of a Borrower that was not a Borrower on the date such Lender
became a party to this Agreement.
          “External Subsidiary” means any Subsidiary which is not a Credit
Party.

8



--------------------------------------------------------------------------------



 



          “Factoring Indebtedness” means, at any time, the amount at such time
of outstanding receivables or similar obligations sold by Molex Japan pursuant
to a factoring agreement with a non-affiliated third party that would be
characterized as principal if such factoring agreement were structured as a
secured lending transaction rather than as a purchase of receivables.
          “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement and any regulations or official interpretations thereof.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer, corporate treasury manager or controller of the
Company.
     “First Amendment Effective Date” means January 11, 2010.
          “Fitch” means Fitch Ratings Ltd.
          “Fixed Charge Coverage Ratio” means the ratio, determined as of the
end of each fiscal quarter of the Company for the most-recently ended four
fiscal quarters, of (a) EBITDA for such period minus any Capital Expenditures
made during such period to (b) Total Interest Expense for such period, all
calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.
          “Foreign Currency” means (a) with respect to any Revolving Loan,
Euros, Sterling, Canadian Dollars, Japanese yen and any other currency
acceptable to the Administrative Agent and each of the Lenders that is freely
available, freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market and (b) with
respect to any Letter of Credit, any currency acceptable to the Administrative
Agent that is freely available, freely transferable and freely convertible into
Dollars, and agreed to by the Issuing Bank issuing such Letter of Credit.
          “Foreign Pension Plan” means any plan, fund (including any
superannuation fund) or other similar program established or maintained outside
the United States by the Company or any Subsidiary primarily for the benefit of
employees of the Company or any Subsidiary residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination or severance of employment, and which plan is not subject
to ERISA or the Code.

9



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” means any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee made by any guarantor shall be deemed to be the lower of
(a) the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (b) the maximum amount for which such guarantor
may be liable pursuant to the terms of the instrument embodying such Guarantee,
unless (in the case of a primary obligation that is not Indebtedness) such
primary obligation and the maximum amount for which such guarantor may be liable
are not stated or determinable, in which case the amount of such Guarantee shall
be such guarantor’s maximum reasonably anticipated liability in respect thereof
as determined by the Company in good faith.
          “Guaranteed Parties” shall have the meaning assigned that term in the
Parent Guaranty and the Subsidiary Guaranty.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale

10



--------------------------------------------------------------------------------



 



or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (it
being understood that if such Person has not assumed or otherwise become
personally liable for any such Indebtedness, the amount of the Indebtedness of
such Person in connection therewith shall be limited to the lesser of the face
amount of such Indebtedness or the fair market value of all property of such
Person securing such Indebtedness), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all Off-Balance Sheet Liabilities. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.
          “Indemnified Taxes” means (a) Taxes (other than Excluded Taxes) and
(b) Other Taxes.
          “Interest Election Request” means a request by the Company to convert
or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December (or, in the case of a
Swingline Loan, such other day as may be agreed between the Company and the
Swingline Lender) and (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.
          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Company may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

11



--------------------------------------------------------------------------------



 



          “IRS” means the United States Internal Revenue Service.
          “Issuing Bank” means JPMorgan and each other Lender reasonably
acceptable to the Administrative Agent that agrees in writing with the Company
to issue Letters of Credit, in each case, in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. With respect to any Letter of
Credit, “Issuing Bank” shall mean the issuer thereof.
          “JPMorgan” means JPMorgan Chase Bank, National Association, a national
banking association, and its successors.
          “LC Disbursement” means a payment made by any Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Applicable Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or pursuant to Section 2.09(d) hereto, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “Leverage Ratio” means, at any time, the ratio of Total Debt at such
time to EBITDA for the most recently completed four fiscal quarters of the
Company, all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset (but excluding the interest of a lessor under
an operating lease) and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.
          “Local Time” means (a) with respect to a Loan, Borrowing or Letter of
Credit denominated in Dollars, New York City time and (b) with respect to a
Loan, Borrowing or Letter of Credit denominated in any Foreign Currency, London
time.

12



--------------------------------------------------------------------------------



 



          “Mandatory Costs Rate” means the rate calculated in accordance with
the formula and in the manner set forth in Exhibit D hereto.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, property or financial condition of the Company and
its Subsidiaries taken as a whole, (b) the ability of any Credit Party to
perform any of its obligations under this Agreement or any other Credit Document
or (c) the rights of or benefits available to the Lenders under this Agreement
or any other Credit Document.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit) or obligations in respect of one or more Swap Agreements of
any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Material Subsidiary” means a Domestic Subsidiary held directly by the
Company or any Subsidiary Guarantor that is a Domestic Subsidiary which has (as
of the date of determination) assets having a book value in excess of $5,000,000
or which generated in excess of $5,000,000 of net income over the four fiscal
quarter period most recently ended prior to the time of computation.
          “Maturity Date” means March [__], 2016.
          “Molex Japan” means Molex Japan Co., Ltd., a company organized under
the laws of Japan.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Income” means, for any period, the consolidated net income of the
Company and its Subsidiaries for such period as determined in accordance with
GAAP.
          “Non-U.S. Lender” means a Lender that is not a U.S. Person.
          “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability under any Sale and Leaseback
Transaction other than Capital Lease Obligations, (c) any liability under any
so-called “synthetic lease” arrangement or transaction entered into by such
Person, or (d) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person.
          “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction

13



--------------------------------------------------------------------------------



 



imposing such Taxes (other than a connection arising from such Recipient having
executed, delivered, enforced, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
or engaged in any other transaction pursuant to, or enforced, this Agreement, or
sold or assigned an interest in this Agreement).
          “Other Taxes” means any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.19(b)).
          “Parent Guaranty” means the guaranty dated as of the date hereof by
the Company in favor of the Guaranteed Parties.
          “Participant” has the meaning set forth in Section 9.04(c).
          “Participant Register” has the meaning set forth in Section 9.04(c).
          “Participating Member State” means any member state of the European
Communities that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Community relating to the
Economic and Monetary Union.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means the acquisition by the Company or a
Wholly-Owned Subsidiary thereof of an Acquired Entity or Business (including by
way of merger of such Acquired Entity or Business with and into the Company (so
long as the Company is the surviving corporation) or a Wholly-Owned Subsidiary
thereof (so long as a Wholly-Owned Subsidiary is the surviving corporation);
provided that, in each case, (a) the consideration paid or to be paid by the
Company or such Wholly-Owned Subsidiary consists solely of cash (including
proceeds of Revolving Loans or Swingline Loans), the issuance or incurrence of
Indebtedness otherwise permitted by Section 6.01, the issuance of common stock
of the Company to the extent no Default or Event of Default exists pursuant to
clause (m) of Article VII or would result therefrom and the assumption or
acquisition of any Indebtedness (calculated at face value) which is permitted to
remain outstanding by Section 6.01; (b) the Acquired Entity or Business acquired
pursuant to the respective Permitted Acquisition is in a business permitted by
Section 6.03(c); (c) in the case of a stock acquisition, such acquisition shall
have been approved by the board of directors of the Acquired Entity or Business;
and (d) all applicable requirements of Sections 6.03 and 6.04(e) applicable to
Permitted Acquisitions are satisfied.
          “Permitted Encumbrances” means:
          (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

14



--------------------------------------------------------------------------------



 



          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;
          (g) Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions;
          (h) licenses of patents, trademarks or other intellectual property
rights granted in the ordinary course of business;
          (i) Liens deemed to exist in connection with repurchase agreements
related to Permitted Investments; and
          (j) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the import
or export of goods;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year of the settlement date thereof;
          (b) corporate securities, fixed and floating rate, that (i) have a
final maturity of not greater than one year from the settlement date thereof
(with the next coupon reset date of floating rate securities being considered
the maturity date of such securities) and (ii) are rated by at least two of
Moody’s, S&P and Fitch with minimum credit quality of such securities at the

15



--------------------------------------------------------------------------------



 



time of purchase thereof to be Aa2/AA/AA as rated by Moody’s, S&P and Fitch,
respectively (with the lowest rating prevailing in the case of split rated
securities);
          (c) investments in commercial paper maturing within 270 days of the
settlement date thereof and having, at such settlement date, the highest credit
rating obtainable from S&P or from Moody’s;
          (d) investments in certificates of deposit, including “Domestic”,
“Yankee” and Euro certificates of deposit, banker’s acceptances, eurodollar
deposits and time deposits maturing within 360 days of the settlement date
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;
          (e) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
          (f) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
          (g) in the case of a Foreign Subsidiary, direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, any country (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of such country) that is a
member of the Organisation for Economic Co-operation and Development (the
“OECD”), in each case maturing within one year from the date of acquisition
thereof; and
          (h) in the case of a Foreign Subsidiary, investments in certificates
of deposit, banker’s acceptances, eurocurrency deposits and time deposits
maturing within 360 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any office of any commercial bank that is (i) a Lender,
(ii) organized under the laws of a member of the OECD or a state, province or
territory thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000, (iii) a bank with which any Foreign Subsidiary
has a banking relationship as of the date of this Agreement or (iv) approved by
the Administrative Agent (which approval shall not be unreasonably withheld).
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

16



--------------------------------------------------------------------------------



 



          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Pro Forma Basis” means, with respect to compliance with Sections 6.09
and 6.10, compliance with such sections after giving effect to any proposed
acquisition or incurrence of Indebtedness, as applicable, as if such proposed
acquisition or incurrence of Indebtedness, as applicable, and any Indebtedness
or other liabilities to be incurred or repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period and assuming
all Indebtedness so assumed to be outstanding shall be deemed to have borne
interest (a) in the case of fixed rate indebtedness, at the rate applicable
thereto or (b) in the case of floating rate Indebtedness, at the rates which
were or would have been applicable thereto during the period when such
Indebtedness was or was deemed to be outstanding.
          “Pro Forma Compliance” means, at any date of determination, that the
Company shall be in pro forma compliance with Sections 6.09 and 6.10 as of the
last day of the most recently completed period of four fiscal quarters for which
financial statements shall have been delivered to the Administrative Agent
(computed, as the case may be, on the basis of (a) balance sheet amounts as of
such date and (b) income statement amounts for the period of four consecutive
fiscal quarters then ended and calculated on a Pro Forma Basis in respect of the
event giving rise to such determination).
          “Quotation Day” means, with respect to any Eurocurrency Borrowing and
any Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.
          “Recipient” means, as applicable, (a) the Administrative Agent,
(b) any Lender and (c) the Issuing Bank.
          “Reference EBITDA” has the meaning set forth in Section 6.06.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Company or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests.

17



--------------------------------------------------------------------------------



 



          “Restructuring” means the reorganization and restructuring activities
publicly announced by the Company from time to time prior to the date hereof
covering activities occurring during the period from June 1, 2007 through
June 30, 2010.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “S&P” means Standard & Poor’s.
          “Sale and Leaseback Transaction” means any sale or other transfer of
property by any Person with the intent to lease such property as lessee.
          “Second Amendment Effective Date” means March [__], 2011.
          “Sterling” or “£” means the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Company.
          “Subsidiary Borrower” means Molex Japan and any other Wholly-Owned
Subsidiary that is a Foreign Subsidiary designated as such by the Company
pursuant to Section 2.20.
          “Subsidiary Guarantor” means each Subsidiary of the Company which is a
party to the Subsidiary Guaranty.
          “Subsidiary Guaranty” means the Subsidiary Guaranty dated as of the
date hereof made by the Subsidiaries party thereto in favor of the Guaranteed
Parties. The Subsidiary Guarantors initially party to the Subsidiary Guaranty
are so designated on Schedule 3.13.
          “Substantial Portion” means, with respect to the property of the
Company and its Subsidiaries, property which represents more than 5% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company

18



--------------------------------------------------------------------------------



 



and its Subsidiaries as at the beginning of the twelve-month period ending with
the last day of the month preceding the month in which such determination is
made.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or any Subsidiary shall be a Swap Agreement.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan, in its capacity as lender of
Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Termination Letter” means a letter in substantially the form of
Exhibit C hereto.
          “Total Debt” means the sum, without duplication, of (a) all
Indebtedness of the Company and its Subsidiaries on a consolidated basis,
calculated in accordance with GAAP, plus (b) the face amount of all outstanding
letters of credit (other than trade letters of credit) in respect of which the
Company or any Subsidiary has any actual or contingent reimbursement obligation,
plus (c) the principal amount of all Guarantees by the Company and its
Subsidiaries of Indebtedness, plus (d) the stated amount of all obligations of
the Company and its Subsidiaries under letters of guarantee, plus (e) the amount
of all Factoring Indebtedness. Notwithstanding the foregoing, “Total Debt” shall
not include contingent obligations of the Company or any Subsidiary under
letters of credit issued and letters of guaranty obtained to support underlying
obligations that do not constitute Indebtedness or any Guarantee of any such
contingent obligation, except to the extent that the aggregate amount of all
such contingent obligations (without duplication and excluding obligations under
trade letters of credit) exceeds $15,000,000.
          “Total Interest Expense” means, for any period, total cash interest
expense deducted in the computation of Net Income for such period (including
that attributable to Capital Lease Obligations) of the Company and its
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs of rate hedging in respect of interest rates to the
extent such net costs are allocable to such period in accordance with GAAP).

19



--------------------------------------------------------------------------------



 



          “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, each other Credit Document and any Designation
Letters, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Eurocurrency Rate or the Alternate
Base Rate.
          “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Tax Certificate” has the meaning set forth in
Section 2.17(f)(ii)(D)(2).
          “Wholly-Owned Subsidiary” of a Person means (a) any subsidiary all of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (b) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled (other than in the case of Foreign Subsidiaries,
director’s qualifying shares and/or other nominal amounts of shares required to
be held by Persons other than the Company and its Subsidiaries under applicable
law).
          “Withholding Agent” means any Credit Party and the Administrative
Agent.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same

20



--------------------------------------------------------------------------------



 



meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) GAAP will be deemed to treat operating leases in a manner consistent with
its treatment under generally accepted accounting principles as in effect on the
Effective Date, notwithstanding any modification or interpretive change thereto
that may occur thereafter; and (b) if the Company notifies the Administrative
Agent that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
          SECTION 1.05. Foreign Currency Calculations. (a) For purposes of
determining the Dollar Equivalent of any Loan or Letter of Credit denominated in
a Foreign Currency or any related amount, the Administrative Agent shall
determine the Exchange Rate as of the applicable Exchange Rate Date with respect
to each Foreign Currency in which any requested or outstanding Loan or Letter of
Credit is denominated and shall apply such Exchange Rate to determine such
amount.
          (b) For purposes of any determination hereunder (including
determinations under Section 6.01, 6.02, 6.04, 6.09 or 6.10 or under
Article VII), all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than Dollars shall be translated into Dollars at
the appropriate currency Exchange Rate; provided that no Default shall arise as
a result of any limitation set forth in Dollars in Section 6.01 or 6.02 being
exceeded solely as a result of changes in Exchange Rates from those rates
applicable at the time or times Indebtedness or Liens were initially consummated
in reliance on the exceptions under such Sections. For purposes of any
determination under Section 6.04, 6.09 or 6.10, the amount of each investment,
asset disposition or other applicable transaction denominated in a currency
other than Dollars shall be translated into Dollars at the applicable Exchange
Rate. Such Exchange Rates shall be determined in good faith by the Company.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans denominated in Dollars
and Foreign Currencies to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment,
(b) the sum of the total Revolving Credit Exposures exceeding the total
Commitments, (c) the Dollar Equivalent of the aggregate outstanding principal
amount of

21



--------------------------------------------------------------------------------



 



all Revolving Credit Exposure of all Lenders relative to all Subsidiary
Borrowers exceeding $200,000,000 or (d) the Dollar Equivalent of the aggregate
amount of all Revolving Loans and Letters of Credit denominated in Foreign
Currencies exceeding $200,000,000. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required hereby.
          (b) Subject to Section 2.14, (i) each Revolving Borrowing denominated
in Dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Company may request in accordance herewith and (ii) each Revolving Borrowing
denominated in a Foreign Currency shall be comprised entirely of Eurocurrency
Loans. Each Swingline Loan shall be an ABR Loan or shall bear interest at such
rate otherwise agreed to between the Company and the Swingline Lender.
          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of eight (or such greater number as may be
agreed to from time to time by the Company and the Administrative Agent)
Eurocurrency Revolving Borrowings outstanding. Notwithstanding the foregoing,
Loans which are not denominated in Dollars may be made in amounts and increments
in the applicable Foreign Currency reasonably satisfactory to the Administrative
Agent.
          (d) Notwithstanding any other provision of this Agreement, the Company
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
          (e) Notwithstanding any other provision of this Agreement, each Lender
at its option may make any ABR Loan or Eurocurrency Loan by causing any domestic
or foreign office, branch or Affiliate of such Lender that has been designated
by such Lender to the Company and the Administrative Agent (an “Applicable
Lending Installation”) to make such Loan. All terms of this Agreement shall
apply to any such Applicable Lending Installation of such Lender and the Loans
and any notes issued hereunder shall be deemed held by each Lender for the
benefit of any such Applicable Lending Installation. Each Lender may, by written
notice to the Administrative Agent and the Company, designate replacement or
additional Applicable

22



--------------------------------------------------------------------------------



 



Lending Installations through which Loans will be made by it and for whose
account Loan payments are to be made.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing (other than a Swingline Loan), the Company shall notify the
Administrative Agent of such request by telephone (or, in the case of requests
in respect of Eurocurrency Borrowings denominated in Foreign Currencies, by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved the Administrative Agent and signed by the Company) (a) in
the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., Local Time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Company. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (i) the identity of the Applicable Borrower;
     (ii) the aggregate amount of the requested Borrowing;
     (iii) the currency (which may be Dollars or a Foreign Currency) in which
such Borrowing is to be denominated;
     (iv) the date of such Borrowing, which shall be a Business Day;
     (v) in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
     (vi) in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by clause (a) of
the definition of the term “Interest Period”; and
     (vii) the location and number of the Applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
          SECTION 2.04. Effect of Incomplete Borrowing Notice. If no election as
to the Type of Revolving Borrowing is specified in a notice requesting a
Revolving Borrowing denominated in Dollars, then the requested Revolving
Borrowing shall be an ABR Borrowing. If no Interest Period is specified in a
notice requesting a Eurocurrency Revolving Borrowing, then the Company shall be
deemed to have selected an Interest Period of one month’s duration.

23



--------------------------------------------------------------------------------



 



          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Dollar-denominated
Swingline Loans to the Company from time to time during the Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$50,000,000 or (ii) the sum of the total Revolving Credit Exposures exceeding
the total Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, Local Time, on the day of a proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify (i) the requested date (which
shall be a Business Day) and (ii) the amount of the requested Swingline Loan.
The Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. Each Swingline Loan shall bear interest at the
rate applicable to ABR Loans or, if applicable, at such other rate as the
Company and the Swingline Lender shall have agreed prior to the request for such
Swingline Loan. The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., Local Time, on the
requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Local Time, on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate, and such
amount of Swingline Loans shall bear interest at the Alternate Base Rate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company)

24



--------------------------------------------------------------------------------



 



in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Company for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit for its own account or for the account of any Subsidiary Borrower, in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Company also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
Dollar Equivalent of the LC Exposure shall not exceed $75,000,000, (ii) the sum
of the total Revolving Credit Exposures shall not exceed the total Commitments,
(iii) the Dollar Equivalent of the aggregate outstanding principal amount of all
Revolving Credit Exposure of all Lenders relative to all Subsidiary Borrowers
shall not exceed $200,000,000 and (iv) the Dollar Equivalent of the aggregate
amount of all Revolving Loans and Letters of Credit denominated in Foreign
Currencies shall not exceed $200,000,000.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that a

25



--------------------------------------------------------------------------------



 



Letter of Credit may expire after the date referred to in clause (ii) above (but
not after the date referred to in clause (i) above) so long as not later than
five Business Days prior to the Maturity Date, the Company has cash
collateralized such Letter of Credit in accordance with Section 2.06(j).
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, each
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
each Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Applicable Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if such Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by such Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on (i) the Business Day that such Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Local
Time, on the day of receipt, or (ii) the Business Day immediately following the
day that such Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Company may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Applicable Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Applicable Borrower fails to make such payment when due, such
amount, if denominated in Foreign Currency, shall be converted to Dollars and
shall bear interest at the Alternate Base Rate and the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from any Borrower pursuant to this paragraph, the

26



--------------------------------------------------------------------------------



 



Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse any Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Applicable Borrower of its
obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The obligation of the Applicable Borrower to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Applicable Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The applicable Issuing
Bank shall promptly notify the Administrative Agent and the Applicable Borrower
by telephone (confirmed by telecopy) of

27



--------------------------------------------------------------------------------



 



such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve such Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if any Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(d) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.
          (i) Replacement of Issuing Banks. Any Issuing Bank may be replaced at
any time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Company shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous or current Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
          (j) Cash Collateralization. If (i) any Event of Default shall occur
and be continuing, within two (2) Business Days of the Company’s receipt of
notice from the Administrative Agent or the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph or (ii) as of the date
five Business Days prior to the Maturity Date, any Letter of Credit remains
outstanding, in either case, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash in Dollars equal to 105% of the Dollar
Equivalent of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Company described in clause (h) or
(i) of Article VII. Any such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such

28



--------------------------------------------------------------------------------



 



deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Company’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrowers under this
Agreement. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Applicable Borrower maintained with the
Administrative Agent in New York City (or, in the case of Subsidiary Borrowers
or Loans denominated in a Foreign Currency, in such other location as may be
reasonably designated by the Applicable Borrower) and designated by the Company
in the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, (x) the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (in the case
of a Borrowing denominated in Dollars) or (y) the rate reasonably determined by
the Administrative Agent to be the cost to it of funding such amount (in the
case of a Borrowing denominated in a Foreign Currency) or (ii) in the case of
the Applicable Borrower, (A) the interest rate applicable to ABR Loans (in the
case of a Borrowing denominated in Dollars) or (B) the interest rate otherwise
applicable to such Borrowing, including any applicable Mandatory Costs Rate (in
the case of a Borrowing denominated in a Foreign Currency). If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

29



--------------------------------------------------------------------------------



 



          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Company
may elect to convert such Borrowing to a different Type, in the case of
Borrowings denominated in Dollars, or to continue such Borrowing and, in the
case of a Eurocurrency Revolving Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Company may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Company shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Company were
requesting a Revolving Borrowing of the Type and denominated in the Foreign
Currency resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Company.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

30



--------------------------------------------------------------------------------



 



          (e) If the Company fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing (unless such Borrowing is denominated in a Foreign
Currency, in which case such Borrowing shall be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration commencing on the last
day of such Interest Period). Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Company, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing
denominated in Dollars may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Revolving Borrowing denominated
in Dollars shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto, and (iii) unless repaid, each Eurocurrency Revolving
Borrowing denominated in a Foreign Currency shall be continued as a Eurocurrency
Revolving Borrowing with an Interest Period of one month’s duration.
          SECTION 2.09. Termination, Reduction and Increase of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
          (b) The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the total Commitments.
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
          (d) On up to two occasions, the Company may, from time to time, at its
option, seek to increase the total Commitments by up to an aggregate amount of
$175,000,000 (resulting in maximum total Commitments of $525,000,000) upon at
least three (3) Business Days’ prior written notice to the Administrative Agent,
which notice shall specify the amount of any such increase and shall be
delivered at a time when no Default has occurred and is continuing. After
delivery of such notice, the Administrative Agent or the Company, in
consultation with the Administrative Agent, may offer the increase (which may be
declined by any Lender in its sole discretion) in the total Commitments on
either a ratable basis to the

31



--------------------------------------------------------------------------------



 



Lenders or on a non pro-rata basis to one or more Lenders and/or to other
Lenders or entities reasonably acceptable to the Administrative Agent and the
Company. No increase in the total Commitments shall become effective until the
existing or new Lenders extending such incremental Commitment amount and the
Company shall have delivered to the Administrative Agent a document in form
reasonably satisfactory to the Administrative Agent (which shall include the
Company’s representation that the conditions set forth in Section 4.02 are then
satisfied) pursuant to which any such existing Lender states the amount of its
Commitment increase, any such new Lender states its Commitment amount and agrees
to assume and accept the obligations and rights of a Lender hereunder and the
Company accepts such incremental Commitments. Upon the effectiveness of any
increase in the total Commitments pursuant hereto, (i) each Lender (new or
existing) shall be deemed to have accepted an assignment from the existing
Lenders, and the existing Lenders shall be deemed to have made an assignment to
each new or existing Lender accepting a new or increased Commitment, of an
interest in each then outstanding Revolving Loan (in each case, on the terms and
conditions set forth in the Assignment and Assumption) and (ii) the Swingline
Exposure and LC Exposure of the existing and new Lenders shall be automatically
adjusted such that, after giving effect to such assignments and adjustments, all
Revolving Credit Exposure hereunder is held ratably by the Lenders in proportion
to their respective Commitments. Assignments pursuant to the preceding sentence
shall be made in exchange for, and substantially contemporaneously with the
payment to the assigning Lenders of, the principal amount assigned plus accrued
and unpaid interest and commitment and Letter of Credit fees. Payments received
by assigning Lenders pursuant to this Section in respect of the principal amount
of any Eurocurrency Loan shall, for purposes of Section 2.16, be deemed
prepayments of such Loan. Any increase of the total Commitments pursuant to this
Section shall be subject to receipt by the Administrative Agent from the Company
of such supplemental opinions, resolutions, certificates and other documents as
the Administrative Agent may reasonably request.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each
Applicable Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each of its Revolving Loans on the Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Company shall repay all Swingline Loans then
outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

32



--------------------------------------------------------------------------------



 



          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).
          (f) If at any time the aggregate Revolving Credit Exposure of the
Lenders exceeds the aggregate Commitments of the Lenders, the Company shall (or
shall cause one or more Subsidiary Borrowers to) immediately prepay the Loans in
the amount of such excess. To the extent that, after the prepayment of all Loans
an excess of the Revolving Credit Exposure over the aggregate Commitments still
exists, the Company shall (or shall cause one or more Subsidiary Borrowers to)
promptly cash collateralize the Letters of Credit in the manner described in
Section 2.06(j) in an amount sufficient to eliminate such excess.
          (g) The Administrative Agent will determine the Dollar Equivalent of
the aggregate LC Exposure and the Dollar Equivalent of each Loan on each
Exchange Rate Date. If at any time the sum of such amounts exceeds 105% of the
aggregate Commitments of the Lenders, the Company shall (or shall cause one or
more Subsidiary Borrowers to) immediately prepay the Loans in the amount of such
excess. To the extent that, after the prepayment of all Loans an excess of the
sum of such amounts over the aggregate Commitments still exists, the Company
shall (or shall cause one or more Subsidiary Borrowers to) promptly cash
collateralize the Letters of Credit in the manner described in Section 2.06(j)
in an amount sufficient to eliminate such excess.
          SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
          (b) The Company shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., Local
Time, one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, Local Time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments

33



--------------------------------------------------------------------------------



 



as contemplated by Section 2.09(c), then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.09(c). Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.
          SECTION 2.12. Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the daily amount of the difference
between the Commitment of such Lender and the Revolving Credit Exposure of such
Lender (excluding its Swingline Exposure) during the period from and including
the date hereof to but excluding the date on which such Commitment terminates.
Commitment fees shall be payable in arrears on the third Business Day of April,
July, October and January of each year (to the extent accrued during the
preceding calendar quarter) and on the date on which the Commitments terminate
(to the extent not previously paid), commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank for its own account a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Company and such Issuing Bank on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable in arrears on the third Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

34



--------------------------------------------------------------------------------



 



          (c) The Company agrees to pay to the Administrative Agent, for its own
account, fees in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
          (c) Each Swingline Loan shall bear interest as determined in
accordance with Section 2.05.
          (d) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, upon the final maturity thereof and upon
termination of the Commitments pursuant to Section 2.09; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
          (f) All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
(ii) interest on Borrowings denominated in any other Foreign Currency for which
it is required by applicable law or customary to compute interest on the basis
of a year of 365 days or, if required by applicable law or customary, 366 days
in a leap year, shall be computed on such basis, and (iii) interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Eurocurrency Rate shall be

35



--------------------------------------------------------------------------------



 



determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing denominated
in such currency shall be ineffective, (ii) such Borrowing shall be converted to
or continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in a Foreign Currency, as a Borrowing in respect of
which the rate to apply to each Lender’s applicable Loan is an interest rate
equal to the sum of (1) the Applicable Rate for Eurocurrency Loans, (2) the rate
notified to the Administrative Agent by such Lender as soon as practicable and
in any event before interest is due to be paid in respect of the applicable
Interest Period, to be that which expresses as a percentage rate per annum the
cost to such Lender of funding its applicable Loan from whatever source it may
reasonably select and (3) the Mandatory Costs Rate, if any, applicable to such
Lender’s applicable Loan, and (iii) if any Borrowing Request requests a
Eurocurrency Borrowing in such currency, such Borrowing shall be made as an ABR
Borrowing (if such Borrowing is requested to be made in Dollars) or shall be
made as a Borrowing bearing interest at the rate described under (ii)(B) above.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement compensated
for by the Mandatory Cost Rate or pursuant to Section 2.21(b)) or any Issuing
Bank;
     (ii) impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or
     (iii) subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes; (B) Excluded Taxes and

36



--------------------------------------------------------------------------------



 



(C) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes));
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender, Issuing Bank or other Recipient of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender, Issuing Bank or other Recipient hereunder (whether of
principal, interest or otherwise), then the Applicable Borrower will pay to such
Lender, Issuing Bank or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, Issuing Bank or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Company will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.
          (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company (or, in the case of paragraph (a), the Applicable
Borrower) shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 270 days
prior to the date that such Lender or Issuing Bank, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency

37



--------------------------------------------------------------------------------



 



Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Applicable Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event, which loss, cost or expense shall be an amount equal
to the amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for Dollar
deposits in the applicable currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Applicable Borrower and shall be conclusive
absent manifest error. The Applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
          SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment
by or on account of any Credit Party under this Agreement or any Credit Document
shall be made free and clear of and without withholding or deduction for any
Taxes, unless such withholding or deduction is required by any law. If any
Withholding Agent determines, in its sole discretion exercised in good faith,
that it is so required to withhold Taxes, then such Withholding Agent may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by such Credit Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.
          (b) Payment of Other Taxes by the Borrower. The Credit Parties shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
          (c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Credit Party to a Governmental Authority,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (d) Indemnification by the Applicable Borrower. The Credit Parties
shall indemnify each Recipient for any Indemnified Taxes that are withheld in
respect of payment to, or paid or payable by, such Recipient in connection with
this Agreement or any Credit Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly

38



--------------------------------------------------------------------------------



 



or legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(d) shall be paid within 10 days after the
Recipient delivers to the Applicable Borrower a certificate stating the amount
of any Indemnified Taxes so withheld, paid or payable by such Recipient and
describing the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.
          (e) Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
this Agreement and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this Section 2.17(e)
shall be paid within 10 days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error
          (f) Status of Lenders. (i) Any Lender that is entitled to an exemption
from, or reduction of, any applicable withholding Tax with respect to any
payments under this Agreement shall deliver to the Applicable Borrower and the
Administrative Agent, at the time or times reasonably requested by such Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by such Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by such Borrower or the Administrative Agent as will
enable such Borrower or the Administrative Agent to determine whether or not
such Lender is subject to any withholding (including backup withholding) or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.17(f)(ii)(A)
through (E) below) shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal position of
such Lender with respect to any tax matter. Upon the reasonable request of such
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f) (to the
extent it is legally eligible to do so). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
such Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
     (ii) Without limiting the generality of the foregoing, if the Applicable
Borrower is a U.S. Person, any Lender with respect to such Borrower shall, if it
is legally eligible to do so, deliver to such Borrower and the Administrative
Agent (in such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or

39



--------------------------------------------------------------------------------



 



prior to the date on which such Lender becomes a party hereto, duly completed
and executed copies of whichever of the following is applicable:
          (A) in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;
          (B) in the case of a Non-U.S. Lender claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
          (C) in the case of a Non-U.S. Lender for whom payments under this
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
          (D) in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN and (2) a certificate substantially in the form of Exhibit E (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code (c) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (d) conducting a trade or business in the United States with which
the relevant interest payments are effectively connected;
          (E) in the case of a Non-U.S. Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
          (F) any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. Federal withholding Tax together with such
supplementary documentation necessary to enable the Applicable Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.
     (iii) If a payment made to a Lender under this Agreement would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times

40



--------------------------------------------------------------------------------



 



reasonably requested by the Withholding Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Withholding Agent
as may be necessary for the Withholding Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
          (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
          (h) Survival. Each party’s obligations under this Section 2.17 shall
survive any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other obligations under the Credit Documents.
          (i) Issuing Bank. For purposes of paragraphs (e) and (f) of this
Section, the term “Lender” includes any Issuing Bank.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Local Time, on the date when due, in immediately
available funds, without set off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 10 South Dearborn, Floor 7, Chicago,
Illinois 60603, except payments to be made directly to any Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections

41



--------------------------------------------------------------------------------



 



2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan shall be made in
the currency in which such Loan is denominated, (ii) reimbursement obligations
shall be made in the currency in which the Letter of Credit in respect of which
such reimbursement obligation exists is denominated or (iii) any other amount
due hereunder or under another Credit Document shall be made in Dollars. Any
payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall
at or before such time have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
          (b) So long as no Event of Default exists, all payments by any
Borrower hereunder shall be applied as directed by such Borrower ratably among
the parties entitled thereto in accordance with the amounts of payments then due
to such parties. If at any time during the existence of an Event of Default
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, unreimbursed LC Disbursements, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
          (c) If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders without recourse or warranty from the other Lenders except as
contemplated by Section 9.04 in respect of assignments to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof

42



--------------------------------------------------------------------------------



 



(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Applicable Borrower will not make such payment, the
Administrative Agent may assume that the Applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if the Applicable Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, (i) at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (in the case of an amount denominated in Dollars) and (ii) the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount (in the case of an amount denominated in a Foreign
Currency).
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the applicable Issuing Bank to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid in any order determined by the Administrative Agent in its discretion.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay, or to cause the Applicable Borrower to pay, all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in

43



--------------------------------------------------------------------------------



 



accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent (and if a Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.
          SECTION 2.20. Subsidiary Borrowers.
          (a) The Company may, at any time or from time to time, designate any
Wholly-Owned Subsidiary of the Company that is a Foreign Subsidiary as a
“Subsidiary Borrower” hereunder by furnishing to the Administrative Agent a
Designation Letter in duplicate, duly completed and executed by the Company and
such Wholly-Owned Subsidiary, together with the items described in
Section 4.01(e) and (f) relating to such Subsidiary Borrower in substantially
the same form and scope as those delivered with respect to any Subsidiary
Borrower designated on the date of this Agreement (or, as the Administrative
Agent may reasonably require if there were no such deliveries) and such other
documents as the Administrative Agent shall reasonably request. The
Administrative Agent shall promptly notify each Lender of any such designation
by the Company and the Company shall promptly furnish any related “know your
customer” information requested by any Lender. Upon such designation and the
approval of the Administrative Agent and each Lender thereof (which approval
each Lender shall use commercially reasonable efforts to grant within ten
(10) Business Days unless such Lender has in good faith determined that there
exists a practical or legal impediment to its performance as a Lender with
respect to such Foreign Subsidiary (or that it would incur any incremental
expense as a result of such designation for which it would not be entitled to be
compensated hereunder)), such designated Foreign Subsidiary shall become a
Subsidiary Borrower hereunder (with the related rights and obligations) and
shall be entitled to request Revolving Loans on and subject to the terms and
conditions of, and to the extent provided in, this Agreement.
          (b) So long as all Loans made to any Subsidiary Borrower and any
related obligations have been paid in full, the Company may terminate the status
of such Subsidiary Borrower as a Subsidiary Borrower hereunder by furnishing to
the Administrative Agent a Termination Letter in duplicate, duly completed and
executed by the Company and such Subsidiary. Any Termination Letter furnished
hereunder shall be effective upon receipt by the Administrative Agent, which
shall promptly notify the Lenders. Notwithstanding the foregoing, the delivery
of a Termination Letter with respect to any Subsidiary Borrower shall not
terminate (i) any obligation of such Subsidiary Borrower that remains unpaid at
the time of such delivery

44



--------------------------------------------------------------------------------



 



or (ii) the obligations of the Company under the Parent Guaranty or any
Subsidiary Guarantor under the Subsidiary Guaranty with respect to any such
unpaid obligations.
          SECTION 2.21. Additional Reserve Costs. (a) For so long as any Lender
is required to comply with (i) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (ii) the requirements of the European
Central Bank, in each case in respect of such Lender’s Eurocurrency Loans, such
Lender shall be entitled to require the Applicable Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit D hereto.
          (b) Each Applicable Borrower shall pay to each Lender, as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender.
          (c) Any additional interest owed pursuant to paragraph (a) or (b) of
this Section shall be determined by the applicable Lender, which determination
shall be conclusive absent manifest error, and notified to the Applicable
Borrower (with a copy to the Administrative Agent) at least five Business Days
before each date on which interest is payable for the applicable Loan, and such
additional interest so notified to the Applicable Borrower by such Lender shall
be due and payable to the Administrative Agent for the account of such Lender on
each date on which interest is payable for such Loan. If a Lender fails to give
such notice at least five Business Days before such date, then such additional
interest shall be due and payable five Business Days after such notice is given.
          SECTION 2.22. Defaulting Lenders.
          Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification that proposes to (i) extend the scheduled maturity date of
any principal of any Loan of such Lender or extend the date for payment of any
interest on any Loan of such Lender or any fees payable to such Lender
hereunder, (ii) increase or extend the Commitment of such Lender or (iii) reduce
the principal amount of any Loan of such Lender or the rate of interest thereon
(except for the waiver of any default rate) or any fees payable to such Lender
hereunder;

45



--------------------------------------------------------------------------------



 



          (c) if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of any Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
     (iii) if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and
          (d) the Swingline Lender shall not be required to fund any Swingline
Loan, and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and such
Defaulting Lender’s then outstanding LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.22(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.22(c)(i) (and such Defaulting Lender shall not
participate therein).
          In the event that the Administrative Agent, the Company, the Issuing
Banks and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters

46



--------------------------------------------------------------------------------



 



that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
ARTICLE III
Representations and Warranties
          The Company represents and warrants to the Administrative Agent and
the Lenders that:
          SECTION 3.01. Organization; Powers. Each of the Company and each
Subsidiary is duly organized, validly existing and, to the extent such concept
is applicable, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within the Borrowers’ organizational powers and have been duly authorized by all
necessary organizational and, if required, stockholder action. As of the
Effective Date (or such later date (including the Second Amendment Effective
Date) as any Credit Document is to be executed and delivered in accordance with
the terms hereof), each Credit Party has duly executed and delivered each of the
Credit Documents to which it is a party, and each of such Credit Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation that is binding on the Company or any Subsidiary or
the charter, by-laws, memorandum or articles of association or other
organizational documents of the Company or any Subsidiary or any order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Company or
any Subsidiary or on any of their respective assets, or give rise to a right
thereunder to require any payment to be made by the Company or any Subsidiary,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Company or any Subsidiary (other than Liens granted pursuant to the
Credit Documents).
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements

47



--------------------------------------------------------------------------------



 



of income, stockholders equity and cash flows (i) as of and for the fiscal years
ended June 30, 2010, reported on by Ernst & Young LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended December 31, 2010, certified by its President, a Vice
President thereof or a Financial Officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
          (b) Since June 30, 2010, there has been no material adverse change in
the business, assets, properties, operations, or financial condition of the
Company and its Subsidiaries, taken as a whole.
          SECTION 3.05. Properties. (a) Each of the Company and each Subsidiary
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
          (b) Each of the Company and each Subsidiary owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.06. Litigation and Environmental Matters. (a) Except as
disclosed in the Company’s Form 10-Q filed with the Securities and Exchange
Commission for the quarterly period ending December 31, 2010, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Credit Document or
the Transactions.
          (b) Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          SECTION 3.07. Compliance with Organizational Documents and Laws. Each
of the Company and each Subsidiary is in compliance with (a) the charter,
by-laws, memorandum or articles of association or other organizational documents
applicable to it and (b) all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

48



--------------------------------------------------------------------------------



 



Neither the Company nor any Subsidiary is subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect.
          SECTION 3.08. Investment Company Status. Neither the Company nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each of the Company and each Subsidiary has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.10. ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          (b) The amount (the “Domestic Underfunding Amount”) by which the
present value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87), as of the date of the most recent financial statements reflecting such
amounts, exceeds the fair market value of the assets of all Plans does not, when
aggregated with the Foreign Underfunding Amount (as defined in Section 3.12(b)),
exceed $150,000,000.
          SECTION 3.11. Disclosure. As of the Effective Date and, except as
disclosed in the Company’s Form 10-Q filed with the Securities and Exchange
Commission for the quarterly period ending December 31, 2010, as of the Second
Amendment Effective Date, the Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Company to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
          SECTION 3.12. Foreign Pension Plans. (a) Except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and in substantial compliance with the requirements of
any and all applicable laws, statutes, rules, regulations and orders (including
all funding requirements and the respective requirements of the governing
documents for each such Foreign Pension Plan) and has been maintained, where
required, in good standing

49



--------------------------------------------------------------------------------



 



with applicable regulatory authorities and (ii) all contributions required to be
made with respect to a Foreign Pension Plan have been timely made. Neither the
Company nor any Subsidiary has incurred any obligation in connection with the
termination of or withdrawal from any Foreign Pension Plan that could reasonably
be expected to have a Material Adverse Effect. No actions or proceedings have
been taken or instituted to terminate or wind-up a Foreign Pension Plan that
could reasonably be expected to have a Material Adverse Effect.
          (b) The Dollar Equivalent of the amount (the “Foreign Underfunding
Amount”) by which the present value of the accrued benefit liabilities (whether
or not vested) under all Foreign Pension Plans, determined as of the end of the
Company’s most recently ended fiscal year on the basis of actuarial assumptions,
each of which is reasonable, exceeds the current value of the assets of all
Foreign Pension Plans allocable to such benefit liabilities does not, when
aggregated with the Domestic Underfunding Amount, exceed $150,000,000.
          SECTION 3.13. Subsidiaries. As of the Second Amendment Effective Date,
the Company has no Subsidiaries other than those Subsidiaries listed on
Schedule 3.13. Schedule 3.13 correctly sets forth, as of the Second Amendment
Effective Date, the jurisdiction of organization of each Subsidiary.
Schedule 3.13 correctly identifies those Subsidiaries which constitute Material
Subsidiaries as of the Second Amendment Effective Date.
          SECTION 3.14. Environmental Matters. In the ordinary course of its
business, the officers of the Company consider the effect of Environmental Laws
on the business of the Company and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
due to Environmental Laws. On the basis of this consideration, the Company has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Company nor any Subsidiary has received any
notice to the effect that its operations are not in material compliance with any
of the requirements of applicable Environmental Laws or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
          SECTION 3.15. Regulation U. Margin stock (as defined in Regulation U
of the Board) constitutes less than 25% of the value of those assets of the
Company and its Subsidiaries which are subject to any limitation on sale or
pledge or any other restriction hereunder. None of the making of any Loan or the
use of the proceeds thereof, the issuance of any Letter of Credit hereunder or
any other aspect of the Transactions hereunder will violate or be inconsistent
with the provisions of Regulation T, Regulation U or Regulation X of the Board.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

50



--------------------------------------------------------------------------------



 



          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or email transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
          (b) The Borrowers shall have duly executed and delivered to the
Administrative Agent (or its counsel) a note payable to each applicable Lender
that has requested a note in the amount of its respective Commitment and all
other Credit Documents shall have been duly executed and delivered by the
appropriate Credit Party to the Administrative Agent (or its counsel), all of
which shall be in full force and effect.
          (c) The Administrative Agent (or its counsel) shall have received from
each Subsidiary Guarantor a duly executed and delivered Subsidiary Guaranty.
          (d) The Administrative Agent (or its counsel) shall have received from
the Company a duly executed and delivered Parent Guaranty.
          (e) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Mayer Brown LLP, counsel for the Borrowers, in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to the Borrowers, this Agreement or the Transactions as
the Required Lenders shall reasonably request. The Company hereby requests such
counsel to deliver such opinion.
          (f) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and, to the extent such concept is
applicable, good standing of the Borrowers, the authorization of the
Transactions and any other legal matters relating to the Borrowers, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.
          (g) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
          (h) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Company hereunder.
          (i) The Administrative Agent shall have received copies of all
Governmental Authority and third party approvals necessary or, in the reasonable
discretion of the Administrative Agent, advisable in connection with the
Transactions and all other documents reasonably requested by the Administrative
Agent.

51



--------------------------------------------------------------------------------



 



          (j) The Administrative Agent shall have received evidence satisfactory
to it that all amounts owing under any existing bilateral credit agreement of
the Company (but not of any Subsidiary) with any Lender have been (or
concurrently with the effectiveness hereof will be) paid in full.
          (k) If applicable, the Administrative Agent shall have received a
Designation Letter for any Subsidiary Borrower being designated as such as of
the Effective Date.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 3:00 p.m., New York City time, on June 25, 2009
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
     (a) The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable (except any such
representation or warranty that expressly relates to or is made expressly as of
a specific earlier date, in which case such representation or warranty shall be
true and correct in all material respects (except that any representation or
warranty which is already qualified as to materiality or by reference to
Material Adverse Effect shall be true and correct in all respects) with respect
to or as of such specific earlier date).
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:

52



--------------------------------------------------------------------------------



 



          SECTION 5.01. Financial Statements; Ratings Changes and Other
Information. The Company will furnish to the Administrative Agent:
     (a) within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.09 and 6.10 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
     (d) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be;
     (e) within 60 days following the first day of each fiscal year of the
Company a copy of the investor outlook presentation prepared by the Company for
such fiscal year, which shall be accompanied by the statement of a Financial
Officer of the Company to the effect that, to the best of his or her knowledge
at the time made, such presentation is a reasonable estimate for the periods
covered thereby; and

53



--------------------------------------------------------------------------------



 



     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
     Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov or on the Company’s
website at http://www.molex.com and the Company has given notice that such
reports are so available. Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
          SECTION 5.02. Notices of Material Events. The Company will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Company will, and
will cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
          SECTION 5.04. Payment of Obligations. The Company will, and will cause
each Subsidiary to, pay its obligations, including Tax liabilities but excluding
Indebtedness, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set

54



--------------------------------------------------------------------------------



 



aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Company will,
and will cause each Subsidiary to, (a) use reasonable commercial efforts to keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
          SECTION 5.06. Books and Records; Inspection Rights. The Company will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each Subsidiary to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and during normal business
hours, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested; provided that (a) so long as no Default exists,
no Lender shall have the right to make more than two such visits or inspections
in any year, (b) each Lender shall coordinate its activities pursuant to this
Section 5.06 with the Administrative Agent so as to minimize the number of
visits by Lenders and avoid disruption to the businesses of the Company and its
Subsidiaries and (c) the Company shall have the right to have representatives
present at and participate in any discussions with any independent accountants.
          SECTION 5.07. Compliance with Laws. The Company will, and will cause
each Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of
the Loans will be used only for general corporate purposes of the Company and
its Subsidiaries, including the refinancing of certain credit facilities of
Molex Japan. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only in support of the foregoing purposes.
          SECTION 5.09. Additional Guarantors.
     (a) Effective upon any Domestic Subsidiary which is not a Material
Subsidiary on the Second Amendment Effective Date (either because it is not a
Subsidiary on the date hereof or because it does not on the date hereof meet the
criteria for a Material Subsidiary) becoming a Material Subsidiary, the Company
shall cause such Domestic Subsidiary to, within 10 Business Days (or such longer
period to which the Administrative Agent may agree), execute and deliver to the
Administrative Agent for the benefit of the Guaranteed Parties a joinder to the
Subsidiary Guaranty reasonably

55



--------------------------------------------------------------------------------



 



acceptable to the Administrative Agent together with a legal opinion and such
related certificates and corporate documents as the Administrative Agent may
reasonably request. The Company shall promptly notify the Administrative Agent
at any time at which any Domestic Subsidiary becomes a Material Subsidiary.
     (b) If, following a change in the relevant sections of the Code or the
regulations, rules, rulings, notices or other official pronouncements issued or
promulgated thereunder, the Company does not within 30 days after a request from
the Administrative Agent or the Required Lenders deliver evidence, in form and
substance reasonably satisfactory to the Administrative Agent (which evidence
may be in the form of an opinion of counsel), with respect to any Subsidiary
Borrower which has not already become party to the Subsidiary Guaranty, that the
entering into by such Subsidiary Borrower of a guaranty in substantially the
form of the Subsidiary Guaranty could reasonably be expected to cause (i) any
undistributed earnings of such Subsidiary Borrower or its parent as determined
for Federal income tax purposes to be treated as a deemed dividend to such
Subsidiary Borrower’s direct or indirect United States parent for Federal income
tax purposes or (ii) other Federal income tax consequences to the Credit Parties
having an adverse financial consequence to any Credit Party, then in the case of
a failure to deliver the evidence described above, such Subsidiary Borrower
shall promptly execute and deliver the Subsidiary Guaranty (or another guaranty
in substantially similar form, if needed), guaranteeing the obligations of the
other Borrowers under the Credit Documents and under any Swap Agreement entered
into with a Guaranteed Party, in each case to the extent that the entering into
of a Subsidiary Guaranty is permitted by the laws of the respective foreign
jurisdiction and with all documents delivered pursuant to this Section 5.09(b)
to be in form and substance reasonably satisfactory to the Administrative Agent.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:
          SECTION 6.01. Indebtedness. The Company will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
          (a) Indebtedness under the Credit Documents;
          (b) Indebtedness existing on, or arising under lines of credit
existing on (or anticipated to be entered into shortly after), the Second
Amendment Effective Date, in each case as set forth on Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal or committed amount thereof except as
contemplated by such Schedule;

56



--------------------------------------------------------------------------------



 



          (c) intercompany Indebtedness arising out of loans or advances
permitted by Section 6.04(c), (k) or (l);
          (d) Guarantees of Indebtedness of the Company or any Wholly Owned
Subsidiary of the Company to the extent permitted by Section 6.04(c), (k) or
(l);
          (e) Entrust Indebtedness;
          (f) Factoring Indebtedness of Molex Japan in an aggregate principal
amount at no time exceeding $35,000,000;
          (g) contingent obligations of the Company or any Subsidiary under
letters of credit issued and letters of guaranty obtained to support underlying
obligations that do not constitute Indebtedness so long as the aggregate amount
of all such contingent obligations (excluding obligations permitted by another
provision of this Section 6.01) do not at any time exceed $25,000,000;
          (h) Indebtedness of the Company or any Subsidiary as an account party
in respect of ordinary course of business trade letters of credit;
          (i) other Indebtedness of External Subsidiaries in an aggregate
outstanding principal amount at no time exceeding $100,000,000; and
          (j) other Indebtedness (including Guarantees) of the Credit Parties so
long as, both before and after giving effect to the incurrence of such
Indebtedness, the Company is in Pro Forma Compliance.
          SECTION 6.02. Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
     (a) Permitted Encumbrances;
     (b) any Lien on any asset of the Company or any Subsidiary existing on the
Second Amendment Effective Date and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any asset of the Company or any Subsidiary
other than the assets described on such Schedule (and the proceeds thereof) and
(ii) such Lien shall secure only those obligations which it secures on the
Second Amendment Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
     (c) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other assets of the Company
or any Subsidiary and (iii) such Lien shall

57



--------------------------------------------------------------------------------



 



secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
     (d) Liens on fixed assets acquired, constructed or improved by the Company
or any Subsidiary; provided that (i) such security interests secure Indebtedness
(including Capital Lease Obligations) at no time exceeding $35,000,000 in
aggregate outstanding principal amount, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed assets and (iv) such security interests
shall apply only to such fixed assets and proceeds thereof;
     (e) Liens arising out of and securing Entrust Indebtedness;
     (f) Liens in factored receivables securing Factoring Indebtedness permitted
by Section 6.01(f); and
     (g) other Liens securing obligations at no time exceeding $35,000,000 in
aggregate principal amount.
          SECTION 6.03. Fundamental Changes. (a) The Company will not, and will
not permit any Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into the Company in a transaction in which the Company is the
surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary (and, if either such
Subsidiary is a Subsidiary Guarantor, then the surviving entity shall also be a
Subsidiary Guarantor) and (iii) any Subsidiary may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.
          (b) The Company will not, nor will it permit any Subsidiary to, make
any Asset Disposition except for (i) Asset Dispositions among Credit Parties,
(ii) Asset Dispositions among External Subsidiaries, (iii) Asset Dispositions
from External Subsidiaries to Credit Parties, (iv) Asset Dispositions expressly
permitted by Section 6.04(a) through (l) or Section 6.06, (v) transfers of
accounts receivable (and rights ancillary thereto) of Molex Japan pursuant to,
and in accordance with the terms of, the factoring agreement pursuant to which
the Factoring Indebtedness referred to in Section 6.01(f) is incurred, and
(vi) other Asset Dispositions (including pursuant to the last sentence of
Section 6.04) of property that, together with all other property of the Company
and its Subsidiaries previously leased, sold or disposed of in Asset
Dispositions made pursuant to this Section 6.03(b)(vi) during the twelve-month
period ending with the month in which any such lease, sale or other disposition
occurs, do not constitute a Substantial Portion of the property of the Company
and its Subsidiaries.

58



--------------------------------------------------------------------------------



 



          (c) The Company will not, and will not permit any Subsidiary to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Company will not, and will not permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly-Owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:
          (a) Permitted Investments;
          (b) existing investments in Subsidiaries and other investments, loans
and advances existing (or required to be made pursuant to existing commitments)
on the Second Amendment Effective Date and described in Schedule 6.04;
          (c) loans, advances, investments or Guarantees made by the Company to,
in or in respect of the obligations of any Subsidiary or made by any Subsidiary
to, in or in respect of the obligations of the Company or any other Subsidiary;
provided, that the aggregate amount of all outstanding loans, advances and
Guarantees and the amount of all investments, in each case made in reliance on
this clause (c), shall at no time exceed the total of (i) $150,000,000 plus
(ii) the aggregate net cash proceeds of any sale or liquidation by any Credit
Party of any such investment or of any repayment to any Credit Party of any such
loan or advance, in each case previously made in reliance on this clause (c)
(not to exceed the initial cost of such investment or the principal amount of
such loan or advance);
          (d) Guarantees constituting Indebtedness permitted by Section 6.01
subject, in the case of intercompany Guarantees, to the limitations set forth in
Sections 6.04(c), (k) or (l);
          (e) subject to the provisions of this Section 6.04(e) and the
requirements contained in the definition of Permitted Acquisition, the Company
and its Wholly-Owned Subsidiaries may from time to time effect Permitted
Acquisitions, so long as: (i) no Default shall have occurred and be continuing
at the time of the consummation of the proposed Permitted Acquisition or
immediately after giving effect thereto; (ii) immediately after giving pro forma
effect to such proposed Permitted Acquisition and any Indebtedness to be
incurred in connection therewith, the Company is in Pro Forma Compliance;
(iii) if the proposed Permitted Acquisition is for aggregate consideration of
$50,000,000 or more, the Company shall have given to the Administrative Agent
written notice of such proposed Permitted Acquisition on the earlier of (x) the
date on which the Permitted Acquisition is publicly announced and (y) ten
(10) Business Days prior to consummation of such Permitted Acquisition (or such
shorter period of time as may be reasonably acceptable to the Administrative
Agent), which notice shall be executed by the President, a Vice President or a
Financial Officer of the Company and (A) shall describe in reasonable detail the
principal terms and conditions of such Permitted Acquisition and (B)

59



--------------------------------------------------------------------------------



 



include computations in reasonable detail reflecting that the Company is in Pro
Forma Compliance as required by clause (ii) of this Section 6.04(e); and (iv) at
the time of any such Permitted Acquisition involving the creation or acquisition
of a Subsidiary, or the acquisition of capital stock or other Equity Interest of
any Person, the Company and its Subsidiaries shall have complied with
Section 5.09;
          (f) investments constituting Entrust Indebtedness;
          (g) bank deposits in the ordinary course of business;
          (h) payroll, travel and similar advances in the ordinary course of
business;
          (i) investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in good
faith settlement of delinquent obligations, or other disputes with, customers
and suppliers, in each case in the ordinary course of business;
          (j) investments (including debt obligations) arising in connection
with the sale of assets;
          (k) other loans, advances, investments and Guarantees by the Credit
Parties made after the Second Amendment Effective Date; provided, that the
aggregate amount of all outstanding loans, advances and Guarantees and the
amount of all investments, in each case made in reliance on this clause (k),
shall at no time exceed the total of (i) $50,000,000 plus (ii) the aggregate net
cash proceeds received by the Company or any Subsidiary in connection with the
sale of its existing investment in Hi-P International Ltd. plus (iii) the
aggregate net cash proceeds of any sale or liquidation by any Credit Party of
any such investment or of any repayment to any Credit Party of any such loan or
advance, in each case previously made in reliance on this clause (k) (not to
exceed the initial cost of such investment or the principal amount of such loan
or advance); and
          (l) other loans, advances, investments and Guarantees by External
Subsidiaries made after the Second Amendment Effective Date; provided, that the
aggregate amount of all outstanding loans, advances and Guarantees and the
amount of all investments, in each case made in reliance on this clause (l),
shall at no time exceed the total of (i) $100,000,000 plus (ii) the aggregate
net cash proceeds of any sale or liquidation by any External Subsidiary of any
such investment or of any repayment to any External Subsidiary of any such loan
or advance, in each case previously made in reliance on this clause (l) (not to
exceed the initial cost of such investment or the principal amount of such loan
or advance).
For purposes of this Section 6.04, Equity Interests in any Foreign Subsidiary
transferred by a Credit Party to an External Subsidiary for bona fide tax
planning purposes shall not be deemed an investment in such External Subsidiary;
provided that any such transfer must otherwise be permitted pursuant to
Section 6.03(b). For purposes of Sections 6.04(c), (k) and (l), (1) investments
shall be valued at all times as the Dollar Equivalent thereof at the time made
regardless of any subsequent change in the value or amount thereof due to
appreciation, loss of value, currency fluctuation or otherwise or any dividends
or similar distributions thereon (but giving effect to any redemption or other
return of the capital amount of any such investment not

60



--------------------------------------------------------------------------------



 



exceeding the initial cost of such investment) and (2) loans, advances and
Guarantees shall at all times be deemed to be in the Dollar Equivalent of the
then outstanding amount thereof determined, in the case of any of the foregoing
denominated in a Foreign Currency, using the Exchange Rate with respect to such
Foreign Currency as of the time such loan, advance or Guarantee was made.
          SECTION 6.05. Swap Agreements. The Company will not, and will not
permit any Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Company or any Subsidiary), and (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Company or any
Subsidiary.
          SECTION 6.06. Restricted Payments. The Company will not, and will not
permit any Subsidiary to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except (a) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) so long as no
Default exists immediately prior to or immediately after giving effect to any
such Restricted Payment, the Company may make other Restricted Payments of up to
$27,000,000 in the aggregate during any calendar quarter and (d) so long as no
Default exists immediately prior to or immediately after giving effect to any
such Restricted Payment, the Company may make other Restricted Payments (i) if
after giving effect to such Restricted Payment, the Leverage Ratio (calculated
based on EBITDA for the most recently ended period of four fiscal quarters of
the Company for which financial statements are available (the “Reference
EBITDA”)) is less than 1.00:1.00, in amounts which, when added to all other
Restricted Payments made by the Company during the one year period ending on the
date of such Restricted Payment (including any Restricted Payments made in
reliance on clause (c) of this Section 6.06), do not exceed 75% of the Reference
EBITDA; and (ii) if after giving effect to such Restricted Payment, the Leverage
Ratio (calculated based on the Reference EBITDA) is greater than or equal to
1.00:1.00, in amounts which, when added to all other Restricted Payments made by
the Company during the one year period ending on the date of such Restricted
Payment (including any Restricted Payments made in reliance on clause (c) of
this Section 6.06), do not exceed 60% of the Reference EBITDA.
          SECTION 6.07. Transactions with Affiliates. The Company will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any assets
to, or purchase, lease or otherwise acquire any assets from, or otherwise engage
in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among Credit Parties and not involving any other Affiliate, (c) transactions
between or among External Subsidiaries and not involving any other Affiliate,
(d) transfers of assets which, pursuant to the last sentence of Section 6.04, do
not constitute investments in External Subsidiaries and (e) any Restricted
Payment permitted by Section 6.06.

61



--------------------------------------------------------------------------------



 



          SECTION 6.08. Restrictive Agreements. The Company will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Company or any Subsidiary to
create, incur or permit to exist any Lien upon any of its assets to secure the
obligations of the Borrowers hereunder or under any guaranty thereof, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement or any Swap
Agreement with a Lender or an Affiliate of a Lender that incorporates the
covenants herein by reference, (ii) the foregoing shall not apply to
restrictions and conditions existing or anticipated on the Second Amendment
Effective Date identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification of, any such restriction or
condition expanding the scope thereof), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness and (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
          SECTION 6.09. Minimum Fixed Charge Coverage Ratio. The Company will
not permit the Fixed Charge Coverage Ratio as of the end of any fiscal quarter
of the Company to be less than 1.50:1.00.
          SECTION 6.10. Maximum Leverage Ratio. The Company will not permit the
Leverage Ratio as of the end of any fiscal quarter of the Company to be greater
than 2.50:1.00.
          SECTION 6.11. Fiscal Year. The Company will not, nor will it permit
any Subsidiary to, change its fiscal year to end on any date other than June 30
of each year; provided, that any Subsidiary may change its fiscal year to end on
December 31 of each year.
          SECTION 6.12. Subordinated Indebtedness; Other Indebtedness and
Payments. The Company will not, and will not permit any Subsidiary to, make any
amendment or modification to the indenture, note or other agreement evidencing
or governing any subordinated Indebtedness or directly or indirectly voluntarily
prepay, defease or in substance defease, purchase, redeem, retire or otherwise
acquire, any subordinated Indebtedness prior to the date when due while a
Default has occurred and is continuing or in violation of any relevant term of
subordination.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:

62



--------------------------------------------------------------------------------



 



     (a) any Borrower shall fail to pay any principal of any Loan or any cash
collateral amount due pursuant to Section 2.06(j) when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
     (b) any Borrower shall fail to pay any reimbursement obligation in respect
of any LC Disbursement, any interest on any Loan or any fee or any other amount
(other than an amount referred to in clause (a) of this Article) payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five days (or, in the case of
LC Disbursements, three Business Days);
     (c) any representation or warranty made or deemed made by or on behalf of
the Company or any Subsidiary in or in connection with this Agreement or any
other Credit Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
     (d) the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Company’s
existence) or 5.08 or in Article VI;
     (e) the Company shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);
     (f) the Company or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to any
applicable grace period);
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the assets securing
such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, winding-up, administration,
reorganization or other relief in respect of the Company or any Subsidiary or
its debts, or of a substantial part of

63



--------------------------------------------------------------------------------



 



its assets, under any Federal, state or foreign bankruptcy, insolvency,
administration, receivership or similar law now or hereafter in effect or
(ii) the appointment of a liquidator, receiver, trustee, custodian,
sequestrator, conservator, administrator, administrative receiver or similar
official for the Company or any Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
     (i) the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, winding-up, administration,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a liquidator, receiver, trustee, custodian,
sequestrator, conservator, administrator or similar official for the Company or
any Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
     (j) the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $10,000,000 shall be rendered against the Company, any Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by one or more judgment creditors to attach
or levy upon any assets of the Company or any Subsidiary to enforce one or more
judgments in such aggregate amount;
     (l) an ERISA Event or circumstance in respect of any Foreign Pension Plan
shall have occurred that, in the reasonable opinion of the Required Lenders,
when taken together with all other ERISA Events and such circumstances that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
     (m) a Change in Control shall occur; or
     (n) except as otherwise provided in Section 6.03(a), the Parent Guaranty,
the Subsidiary Guaranty or any provisions thereof shall cease to be in full
force or effect as to the Company or any Subsidiary Guarantor, or the Company,
any Subsidiary Guarantor or any Person acting for or on behalf of the Company or
any Subsidiary Guarantor shall deny or disaffirm the Company’s or such
Subsidiary Guarantor’s obligations under the Parent Guaranty or the Subsidiary
Guaranty, as applicable;
then, and in every such event (other than an event with respect to any Credit
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event,

64



--------------------------------------------------------------------------------



 



the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Company, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Credit Party described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any Subsidiary that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the

65



--------------------------------------------------------------------------------



 



Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Company.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

66



--------------------------------------------------------------------------------



 



          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          The Administrative Agent shall be permitted from time to time to
designate one of its Affiliates to perform the duties to be performed by the
Administrative Agent hereunder with respect to Loans and Borrowings denominated
in Foreign Currencies. The provisions of this Article VIII and the other
provisions of this Agreement shall apply to any such Affiliate mutatis mutandis.
          No Lender identified in this Agreement as a “Co-Documentation Agent”
or a “Co-Syndication Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to such Lenders as it makes
with respect to the Agent in this Article VIII.
          Without limiting the foregoing, if all of the Equity Interests held by
the Company and its Subsidiaries in any Subsidiary Guarantor are sold or
transferred in a transaction permitted hereunder (other than to the Company or
to a Subsidiary thereof), such Subsidiary Guarantor and its subsidiaries shall
be released from the Subsidiary Guaranty upon the consummation of such
transaction and the Administrative Agent is authorized and directed to take any
actions deemed appropriate in order to effect the foregoing.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Company or any Subsidiary Borrower, to it at Molex
Incorporated, 2222 Wellington Court, Lisle, Illinois 60532, Attention of David
D. Johnson (Telecopy No. (630) 416-4936);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, National
Association, 10 South Dearborn Street, Floor 7, Chicago, IL 60603, Attention of
Nanette Wilson (Telecopy No. (312) 385-7098);

67



--------------------------------------------------------------------------------



 



     (iii) if to the Administrative Agent for Eurocurrency Loans in Foreign
Currencies, to J.P. Morgan Europe Limited, 125 London Wall, London EC1W 2JD,
Attention of Ching Loh/The Manager, Telecopy No. +44(0) 207 777 2360);
     (iv) if to JPMorgan in its capacity as Issuing Bank, to it at 10 South
Dearborn Street, Floor 7, Chicago, IL 60603, Attention of Nanette Wilson
(Telecopy No. (312) 385-7098);
     (v) if to the Swingline Lender, to it at 10 South Dearborn Street, Floor 7,
Chicago, IL 60603, Attention of Nanette Wilson (Telecopy No. (312) 385-7098);
and
     (vi) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrowers therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders or by the Company and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the

68



--------------------------------------------------------------------------------



 



Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to (A) waive, amend or modify any rights
hereunder, (B) make any determination or grant any consent hereunder,
(C) approve any Foreign Currency hereunder or (D) approve any Subsidiary
Borrower pursuant to Section 2.20(a), without the written consent of each Lender
or (vi) except in connection with a transaction permitted by Section 6.03,
release any Subsidiary Guarantor (which at the time of such release is a
Material Subsidiary) from its obligations under the Subsidiary Guaranty, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, and, without limiting the foregoing,
Section 2.22 shall not be amended or modified without the consent of each of
such parties. Notwithstanding the foregoing, upon the execution and delivery of
all documentation required by the Administrative Agent to be delivered pursuant
to Section 2.09(d) in connection with an increase in the Commitments, this
Agreement shall be deemed amended without further action by any Lender or any
Credit Party to reflect, as applicable, the new Lenders and the terms of their
new Commitments or Loans.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company
shall pay (i) all reasonable and documented out of pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of the Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the reasonable
and documented fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
          (b) The Company shall indemnify the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all

69



--------------------------------------------------------------------------------



 



losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any
Subsidiary, or any Environmental Liability related in any way to the Company or
any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Affiliates. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.
          (c) To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrowers may not assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrowers without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder

70



--------------------------------------------------------------------------------



 



except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
          (A) the Company, provided that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and
          (C) each Issuing Bank.
     (ii) Assignments shall be subject to the following additional conditions:
          (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that no such consent of the Company shall be required if an Event of Default has
occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates, the other Credit Parties and their related parties or their
respective securities) will be made available and

71



--------------------------------------------------------------------------------



 



who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of (and
interest on) the Loans and LC Disbursements owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Banks and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent

72



--------------------------------------------------------------------------------



 



shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.
     (ii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any this Agreement) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant

73



--------------------------------------------------------------------------------



 



Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or email (in a .pdf or similar file) shall be
effective as delivery of a manually executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

74



--------------------------------------------------------------------------------



 



          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Borrower against any of and all the obligations of such Person now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of Illinois.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of Illinois sitting in Cook County and of the United States
District Court of the Northern District of Illinois, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Illinois State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrowers or their respective properties in the
courts of any jurisdiction.
          (c) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS

75



--------------------------------------------------------------------------------



 



REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Company or any Affiliate thereof. For the purposes of this Section,
“Information” means all information received from the Company or any Affiliate
thereof relating to the Company or its business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a non-confidential basis prior to disclosure by the Company or any Affiliate
thereof. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

76



--------------------------------------------------------------------------------



 



          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS
AFFILIATES, THE OTHER CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
          SECTION 9.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Person, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.
          SECTION 9.15. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
          (b) The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance

77



--------------------------------------------------------------------------------



 



with normal banking procedures in the relevant jurisdiction purchase the
Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, each Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss; and if the amount of the Agreement Currency so
purchased exceeds the sum originally due to the Applicable Credit in the
Agreement Currency, the Applicable Creditor shall return such excess to the
Applicable Borrower. The obligations of the Borrowers contained in this
Section 9.15 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.
          SECTION 9.16. Appointment. Each Subsidiary Borrower hereby authorizes
and empowers the Company to act as its representative and attorney-in-fact for
the purposes of signing documents and giving and receiving notices (including
borrowing requests and interest elections hereunder) and other communications in
connection with the this Agreement and the transactions contemplated thereby and
for the purposes of modifying or amending any provision of this Agreement and
further agrees that the Administrative Agent and each Lender may conclusively
rely on the foregoing authorization.
          SECTION 9.17. Termination of Bilateral Lines of Credit. Each Lender
with whom the Company (but not any Subsidiary) has an uncommitted bilateral line
of credit as of the Effective Date agrees that such line of credit shall be
terminated upon the effectiveness of this Agreement.
[signature pages follow]

78



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            MOLEX INCORPORATED
      By           Name:   David D. Johnson        Title:   Executive Vice
President, Chief Financial Officer and Treasurer        JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, individually and as Administrative Agent
      By           Name:           Title:      

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

            [LENDER]
      By           Name:           Title:      

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



         

Schedule 1.01
PRICING SCHEDULE

                                      Level I     Level II     Level III    
Level IV   Applicable Rate   Status     Status     Status     Status  
Eurocurrency Spread
    1.50 %     1.75 %     2.00 %     2.25 %
ABR Spread
    0.50 %     0.75 %     1.00 %     1.25 %
Commitment Fee Rate
    0.25 %     0.30 %     0.35 %     0.40 %

     For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
     “Financials” means the annual or quarterly financial statements of the
Company delivered pursuant to Section 5.01 of this Agreement.
     “Level I Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, the Leverage
Ratio is less than or equal to 1.00 to 1.00.
     “Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Leverage Ratio is less
than or equal to 1.50 to 1.00.
     “Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.00 to 1.00.
     “Level IV Status” exists at any date if the Company has not qualified for
Level I Status, Level II Status or Level III Status.
     “Status” means Level I Status, Level II Status, Level III Status or Level
IV Status.
     The Applicable Rate shall be determined in accordance with the foregoing
table based on the Company’s Status as reflected in the then most recent
Financials. Adjustments, if any, to the Applicable Rate shall be effective five
Business Days after the Administrative Agent has received the applicable
Financials. If the Company fails to deliver the Financials to the Administrative
Agent at the time required pursuant to the Credit Agreement, then the Applicable
Rate shall be the highest Applicable Rate set forth in the foregoing table until
five Business Days after such Financials are so delivered. Until adjusted after
the Second Amendment Effective Date, Level I Status shall be deemed to exist.

 